DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2021 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Keng et al. (2019/0157155) in view of Liaw (2019/0326287).					Re claim 1, Keng teaches a method (Figs. 1-3J), comprising: 		forming first and second fin structures (102A-B, 102C-D) on a substrate (100), wherein the first and second fin structures (102A-B, 102C-D) are separated by an isolation layer (104); 										forming a spacer layer (112) on the first and second fin structures (102A-B, 102C-D); 												forming a first spacer structure (121’) adjacent to the first fin structure (102A-B), wherein the first spacer structure (121’) has a first height (h3) above the isolation layer (104);							 					forming a first epitaxial structure (130) on the first fin structure (102A-B) and adjacent to the first spacer structure (121’), wherein the first epitaxial structure comprises a first type of dopant [52];								forming a second spacer structure (116’) adjacent to the second fin structure (102C-D), wherein the second spacer structure (116’) has a second height (h4) above the isolation layer (104) greater than the first height (h3); and 					forming a second epitaxial structure (132) on the second fin structure (102C-D) and adjacent to the second spacer structure (116’).
Keng does not explicitly teach wherein the second epitaxial structure comprises a second type of dopant different from the first type of dopant.
Liaw teaches a semiconductor device (Fig. 4) wherein a first epitaxial structure (122) comprises a first type of dopant [32] and wherein a second epitaxial structure (124) comprises a second type of dopant [32] different from the first type of dopant [32].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Keng as taught by Liaw since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 2, Keng in view of Liaw teaches the method of claim 1, wherein the forming the spacer layer comprises: 								depositing a layer of first dielectric material ([30], Keng) on the first and second fin structures (102A-B, 102C-D, Keng); and 								depositing, on the layer of first dielectric material [30], a layer of second dielectric material (114, Keng) different from the first dielectric material ([31], Keng).
Re claim 3, Keng in view of Liaw teaches the method of claim 1, wherein the forming the spacer layer comprises: 								depositing a layer of silicon nitride ([30], Keng]) on the first and second fin structures; and 										depositing a layer of silicon carbonitride ([30], Keng]) on the layer of silicon nitride.
Re claim 4, Keng in view of Liaw teaches the method of claim 1, wherein the forming the first spacer structure comprises: 								removing a portion of the spacer layer on the first fin structure at a first etch rate ([38-41], Keng); and 											removing a portion of the first fin structure at a second etch rate greater than the first etch rate ([38-41], Keng).									Re claim 5, Keng in view of Liaw teaches the method of claim 1, wherein the forming the second spacer structure comprises: 							removing a portion of the spacer layer on the second fin structure at a first etch rate ([34-36], Keng); and											removing a portion of the second fin structure at a second etch rate greater than the first etch rate ([34-36], Keng).
Re claim 6, Keng in view of Liaw teaches the method of claim 1, wherein the forming the first spacer structure and the forming the second spacer structure comprise:		removing a portion of the first fin structure at a first etch rate ([39], Keng); and		removing a portion of the second fin structure at a second etch rate, wherein a ratio of the first etch rate to the second etch rate ranges from about 2 to about 5 ([39], Keng).
Re claim 7, Keng in view of Liaw teaches the method of claim 1, wherein the forming the first epitaxial structure comprises:								forming a first epitaxial layer (126A, Keng) with a first dopant concentration [60],		forming a second epitaxial layer (128A) with a second dopant concentration greater than the first dopant concentration [60]; and							forming a third epitaxial layer (129A) with a third dopant concentration less than the second dopant concentration [62].
Re claim 8, Keng in view of Liaw teaches the method of claim 1, 
Keng in view of Liaw does not explciutly teach wherein the forming the first epitaxial structure and the forming the second epitaxial structure comprise:	 epitaxially growing the first epitaxial structure with (110) facets; and epitaxially growing the second epitaxial structure with (111) facets.							However, Applicant has not shown wherein epitaxially growing the first epitaxial structure with (110) facets and epitaxially growing the second epitaxial structure with (111) facets has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 		Therefore, it would have been obvious to grow the first epitaxial structure with (110) facets and epitaxially grow the second epitaxial structure with (111) facets so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Keng et al. (2019/0157155) in view of Liaw (2019/0326287).
Re claim 9, Keng teaches a method (Figs. 1-3J), comprising: 				forming first and second fin structures (102A-B, 102C-D) on a substrate (100), wherein the first and second fin structures (102A-B, 102C-D) are separated by an isolation layer (104);										forming a gate structure ([25], Fig. 2) on the first and second fin structures (102A-B, 102C-D); 													forming a spacer layer (112) on the first and second fin structures [30], the isolation layer [30], and the gate structure [30]; 								forming a first pair of spacer structures (121’) on opposite sidewalls of the first fin structure (102A-B), wherein the first pair of spacer structures have a first height (h3) above the isolation layer (104); 								forming a first epitaxial structure (130) on the first fin structure (102A-B) and between the first pair of spacer structures (121’), wherein the first epitaxial structure comprises a first type of dopant [25]; 31Attorney Docket No. P20203950US01 / 4630.3930001 									forming a second pair of spacer structures (116’) on opposite sidewalls of the second fin structure (102C-D), wherein the second pair of spacer structures (116’) have a second height (h4) above the isolation layer (104) greater than the first height (h3); and 												forming a second epitaxial structure (132) on the second fin structure (102C-D) and between the second pair of spacer structures (116’).
Keng does not explicitly teach wherein the second epitaxial structure comprises a second type of dopant different from the first type of dopant.
Liaw teaches a semiconductor device (Fig. 4) wherein a first epitaxial structure (122) comprises a first type of dopant [32] and wherein a second epitaxial structure (124) comprises a second type of dopant [32] different from the first type of dopant [32].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Keng as taught by Liaw since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 10, Keng in view of Liaw teaches the method of claim 9, wherein the forming the spacer layer comprises:								depositing a layer of first dielectric material ([30], Keng) on the first and second fin structures [30], the isolation layer [30], and the gate structure [30]; and				depositing, on the layer of first dielectric material [30], a layer of second dielectric material (114, Keng) different from the first dielectric material ([31], Keng).
Re claim 11, Keng in view of Liaw teaches the method of claim 10, wherein the forming the first pair of spacer structures comprises removing the layer of first dielectric material and the layer of second dielectric material at a same etch rate ([38-41], Keng).
Re claim 12, Keng in view of Liaw teaches the method of claim 9, wherein the forming the first pair of spacer structures comprises:						removing a portion of the spacer layer on the opposite sidewalls of the first fin structure at a first etch rate ([38-41], Keng), and							removing a portion of the first fin structure above the isolation layer at a second etch rate greater than the first etch rate ([38-41], Keng).
Re claim 13, Keng in view of Liaw teaches the method of claim 9, wherein the forming the first pair of spacer structures comprises:						removing a portion of the spacer layer on a first sidewall and on a second sidewall of the first fin structure at a same etch rate, wherein the first sidewall is opposite to the second sidewall ([34-41], Keng).
Re claim 14, Keng in view of Liaw teaches the method of claim 9, wherein the forming the first pair of spacer structures and the forming the second pair of spacer structures comprise:									removing a portion of the first fin structure above the isolation layer at a first etch rate ([34-41], Keng); and											 removing a portion of the second fin structure above the isolation layer at a second etch rate ([34-41], Keng), wherein a ratio of the first etch rate to the second etch rate ranges from about 2 to about 5 ([34-41], Keng). 				
Claim(s) 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keng et al. (2019/0157155) in view of Liaw (2019/0326287).
Re claim 15, Keng teaches a semiconductor device (Figs. 3A-J), comprising: 		first and second fin structures (102A-B, 102C-D) on a substrate (100); 			an isolation layer (104) between the first and second fin structures (102A-B, 102C-D); 												a first epitaxial structure (130) on the first fin structure (102A-B) and a second epitaxial structure (132) on the second fin structure (102C-D), wherein the first epitaxial structure comprises a first type of dopant [52],								a first spacer structure (121’) adjacent to the first epitaxial structure (130) having a first height (h3) above the isolation layer (104) and a second spacer structure (116’) adjacent to the second epitaxial structure (132) having a second height (h4) above the isolation layer (104), the first height being less than the second height (Fig. 3H).
Keng does not explicitly teach wherein the second epitaxial structure comprises a second type of dopant different from the first type of dopant.	
Liaw teaches a semiconductor device (Fig. 4) wherein a first epitaxial structure (122) comprises a first type of dopant [32] and wherein a second epitaxial structure (124) comprises a second type of dopant [32] different from the first type of dopant [32].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Keng as taught by Liaw since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re claim 16, Keng in view of Liaw teaches the semiconductor device of claim 15, wherein a ratio of the first height to the second height ranges from about 40% to about 95% ([45], Keng).
Re claim 17, Keng in view of Liaw teaches the semiconductor device of claim 15, wherein:
the first and second fin structures have a third height above the isolation layer ([45], Keng), and												a ratio of the first height or the second height to the third height ranges from about 5 % to about 45% ([45], Keng).
Re claim 18, Keng in view of Liaw teaches the semiconductor device of claim 15, wherein:
the first and second fin structures (102A-B) have a third height (H1);
the first epitaxial structure (130) has a first width (W1) and the second epitaxial structure (132) has a second width (W2); and
a ratio of the first width or the second width to the third height ranges from about 55% to about 95% ([45-47], Keng).
Re claim 19, Keng in view of Liaw teaches the semiconductor device of claim 15, wherein the first epitaxial structure (130) has a cone shape and the second epitaxial structure (132) has a diamond shape (Fig. 3J). 							Re claim 20, Keng in view of Liaw teaches the semiconductor device of claim 15, wherein: 													the first epitaxial structure (130) has a third height (H2) above a top surface of the first fin structure (Fig. 3I); 										the second epitaxial structure (132) has a fourth height (H3) above a top surface of the second fin structure (Fig. 3I).								
Keng in view of Liaw does not explicitly teach the fourth height is greater than the third height.
However, Applicant has not shown wherein the fourth height is greater than the third height has a specific, disclosed criticality that is unexpected and would not have been determined through routine experimentation of one having ordinary skill in the art. 		Therefore, it would have been obvious to adjust the epitaxial structure height so as to customize, optimize, or otherwise meet customer space and design requirements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/17/22